UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 25, 2014 VIRTUAL PIGGY, INC. (Exact name of Registrant as specified in charter) Delaware (State or other jurisdiction of incorporation) 0-53944 (Commission File Number) 35-2327649 (I.R.S. Employer Identification No.) 1221 Hermosa Avenue, Suite 210, Hermosa Beach, California 90254 (Address of principal executive offices, including zip code) (310) 853-1950 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.OTHER EVENTS Investors and others should note that Virtual Piggy, Inc. announces material financial and other company information to our investors using press releases and SEC filings. In accordance with recent SEC guidance regarding the use of social media channels to announce material information to investors, we also intend to use a company blog on our investor relations website as a means of disclosing information about the company, our services and other matters and for complying with disclosure obligations under Regulation FD.This blog can be found at: http://www.oink.com/investors The information we post through this channel may be deemed material information. Accordingly, investors should monitor this blog, in addition to following the company’s press releases and SEC filings. We may add additional social media disclosure channels from time to time. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. VIRTUAL PIGGY, INC. Date: August 25, 2014 By: /s/ Joseph Dwyer Joseph Dwyer Chief Financial Officer 3
